DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Acknowledgement is made to the amendment received 08/01/2022. 
Acknowledgement is made to the amendment of claims 1 and 38.
Acknowledgement is made to the cancellation of claims 4-6, 8-11, 16-17, 22-25, 27-37, and 39-43. 
Acknowledgement is made to the withdrawal of claims 12-15 and 19. 
Any claims listed above as cancelled have sufficiently overcome any rejections set forth in any of the prior office actions.
Any claims listed above as withdrawn have been withdrawn from further consideration by the examiner, as these claims are drawn to a non-elected invention.
Claims 1-3, 7, 18, 20-21, 26, and 38 are pending. A complete action on the merits appears below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7, 21, 26, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0231682 A1 to Avcioglu (herein after “Avcioglu”) in view of U.S. Patent Publication No. 2014/0228836 A1 to Amoah et al. (herein after “Amoah”) and U.S. Patent Publication No. 2016/0166310 A1 to Stewart et al. (herein after “Stewart”).
Regarding claim 1, Avcioglu teaches a surgical assembly (Fig. 1; surgical device 10) for use in performing a surgical procedure on a patient, the assembly comprising: 
a surgical tool, the tool being arranged to receive a first signal for use in cutting or cauterizing tissue of the patient during the surgical procedure (¶ [0002] discusses the device for cutting and coagulating tissue with energy based surgical instruments, for example high frequency surgical instruments); 
an electrode disposed upon the tool (¶ [0013] discusses the energy based surgical instrument which is connected to the generator as being an electrode surgical instrument); 
an electrical generator communicatively couplable with the electrode (Fig. 1; surgical generator 12 is connected to the surgical device 10 which can be used in particular for treating body tissue, for example, cutting and/or coagulating of the tissue), for generating a second signal, for removing particles suspended proximate the surgical site (¶ [0016] discusses the mechanism for removing particles produced during a procedure as being a smoke-gas extracting device); 
a controller for controlling the application of the second signal, the assembly further comprising a sensing arrangement for sensing an activation status of the first signal, the sensing arrangement being communicatively coupled with the controller and arranged to output a sensing signal to the controller in dependence of the activation status of the first signal, wherein the controller is arranged to enable the application of the second signal to the electrode upon receiving a sensing signal representative of an activation of the first signal (¶ [0013] discusses the surgical generator, which supplies power to and activates an electrode surgical instrument which cuts and/or coagulates tissue, and the functional device, which is configured as a smoke-gas extraction device which removes particles from a surgical site, as being configured for synchronous activation).  
However, Avcioglu fails to teach the second signal for use in generating an electrical field from the electrode proximate a site of the surgical procedure, for removing particles suspended proximate a surgical site, and the electrical generator comprising a closed loop control circuit for monitoring a proximity of the electrode to patient tissue, the closed loop control circuit comprising a voltage monitoring the voltage at a distal end of the electrode. 
Avcioglu instead teaches the use of the signal as being one which activates a smoke-gas extraction device for removing particles proximate a surgical site, and the capacity at the measuring electrode or capacity change at the measuring electrode as activating or deactivating the functional device based on the measurement from the capacitive sensor, the capacitive sensor being for example a proximity sensor.
Amoah teaches a method for removing particles generated during an electrosurgical procedure (¶Abstract). Amoah further teaches the signal for removing particles suspended proximate a surgical site as being a signal for use in generating an electrical field from the electrode proximate a site of the surgical procedure (¶[0005]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Amoah into the device of Avcioglu as Amoah teaches (¶ [0003]- [0006]) the benefit of using a generated electric field for the purpose of removing particles over the previously used means of vacuuming particles which can be hazardous to the health of surgical staff and produce poor visibility and the presence of unwanted particles left in the enclosed atmosphere. 
Stewart teaches a surgical assembly having an electrical generator, a surgical tool, the surgical tool having an electrode for delivering energy to tissue for treating tissue (¶Abstract, [0019]- [0022]). The system determining the optimal treatment of the device to the tissue based on measurements recorded by sensors (¶[0019]- [0020]).
Stewart further teaches the electrical generator comprising a closed loop control circuit for monitoring a proximity of the electrode to patient tissue, the closed loop control circuit comprising a voltage monitoring the voltage at a distal end of the electrode (¶[0003] discusses the method of the use of the device as occurring only at the moment of best position and proximity of an electrode to target tissue, through the use of this it allows complications occurring during the procedure to be eliminated, [0023]-[0033] discusses the process of monitoring and adjusting the energy delivery parameters, based on measurement, such as contact; [0040] discusses the catheter as measuring the contact and/or proximity via the associated voltage).
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Stewart into the device of Avcioglu to provide a device having optimal tissue treatment (¶Abstract).
Regarding claim 2, Avcioglu further teaches the surgical assembly according to claim 1, wherein the controller is arranged to disable the application of the second signal to the electrode upon receiving a sensing signal representative of a deactivation of the first signal (¶ [0004] discusses the device as being activated or deactivated based on the measured signal of the electrode surgical instrument being activated or deactivated).  
Regarding claim 7, Avcioglu further teaches the surgical assembly according to claim 1, further comprising an override actuator for enabling the application of the second signal to the electrode independently of the activation status of the first signal (¶ [0003]- [0004] discusses the device as being activated manually or automatically, which allows for synchronous or manual switch based independent activation).  
Regarding claim 21, Amoah further teaches the surgical assembly according to claim 1, wherein the tool comprises a handle and a shaft which is coupled at a proximal end thereof to the handle, and wherein the electrode is disposed proximate a distal end of the shaft and wherein the shaft comprises a profiled outer surface at least in the region disposed longitudinally between the electrode and the distal end of the shaft (¶ [0023] discusses the housing as having a tubular insulated probe extending centrally downward to a free end which contains an electrode electrically connected to the proximal housing).  
Regarding claim 26, Amoah further teaches the surgical assembly according to claim 1, further comprising an electrically conductive pathway which extends from the electrode to a proximate end of the tool, for communicating the second signal from the electrical generator to the electrode (Fig. 1; particle removal apparatus 100 contains second electrode 150 which extends downwards from the housing 180 in insulated probe 130).  
Regarding claim 38, Avcioglu teaches a surgical system (Fig. 1; surgical device 10) for use in performing a surgical procedure on a patient, the system comprising: a surgical tool (¶ [0002] discusses the device for cutting and coagulating tissue with energy based surgical instruments, for example high frequency surgical instruments), a surgical generator (Fig. 1; surgical generator 12 is connected to the surgical device 10 which can be used in particular for treating body tissue, for example, cutting and/or coagulating of the tissue) communicatively couplable with the surgical tool, for generating a first signal for use in cutting or cauterizing tissue of the patient during the surgical procedure; -6-QB\60450035.1Applicant:  SI SURGICAL LIMITEDInventor(s): HEARN, GeorgeDOCKET:111805.00042an electrode disposed upon the tool; an electrical generator communicatively couplable with the electrode (¶[0013] discusses the energy based surgical instrument which is connected to the generator as being an electrode surgical instrument), for generating a second signal for removing particles suspended proximate the surgical site; a controller for controlling the application of the second signal to the electrode, the assembly further comprising a sensing arrangement for sensing an activation status of the first signal, the sensing arrangement being communicatively coupled with the controller and arranged to output a sensing signal to the controller in dependence of the activation status of the first signal, wherein the controller is arranged to enable the application of the second signal to the electrode upon receiving a sensing signal representative of an activation of the first signal (¶ [0013] discusses the surgical generator, which supplies power to and activates an electrode surgical instrument which cuts and/or coagulates tissue, and the functional device, which is configured as a smoke-gas extraction device which removes particles from a surgical site, as being configured for synchronous activation).
However, Avcioglu fails to teach the second signal for use in generating an electrical field from the electrode proximate a site of the surgical procedure, for removing particles suspended proximate a surgical site, and the electrical generator comprising a closed loop control circuit for monitoring a proximity of the electrode to patient tissue, the closed loop control circuit comprising a voltage monitoring the voltage at a distal end of the electrode. 
Avcioglu instead teaches the use of the signal as being one which activates a smoke-gas extraction device for removing particles proximate a surgical site and the capacity at the measuring electrode or capacity change at the measuring electrode as activating or deactivating the functional device based on the measurement from the capacitive sensor, the capacitive sensor being for example a proximity sensor. 
Amoah teaches a method for removing particles generated during an electrosurgical procedure (¶Abstract). Amoah further teaches the signal for removing particles suspended proximate a surgical site as being a signal for use in generating an electrical field from the electrode proximate a site of the surgical procedure (¶[0005]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Amoah into the device of Avcioglu as Amoah teaches (¶ [0003]- [0006]) the benefit of using a generated electric field for the purpose of removing particles over the previously used means of vacuuming particles which can be hazardous to the health of surgical staff and produce poor visibility and the presence of unwanted particles left in the enclosed atmosphere. 
Stewart teaches a surgical assembly having an electrical generator, a surgical tool, the surgical tool having an electrode for delivering energy to tissue for treating tissue (¶Abstract, [0019]- [0022]). The system determining the optimal treatment of the device to the tissue based on measurements recorded by sensors (¶[0019]- [0020]).
Stewart further teaches the electrical generator comprising a closed loop control circuit for monitoring a proximity of the electrode to patient tissue, the closed loop control circuit comprising a voltage monitoring the voltage at a distal end of the electrode (¶[0003] discusses the method of the use of the device as occurring only at the moment of best position and proximity of an electrode to target tissue, through the use of this it allows complications occurring during the procedure to be eliminated, [0023]-[0033] discusses the process of monitoring and adjusting the energy delivery parameters, based on measurement, such as contact; [0040] discusses the catheter as measuring the contact and/or proximity via the associated voltage).
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Stewart into the device of Avcioglu to provide a device having optimal tissue treatment (¶Abstract).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0231682 A1 to Avcioglu (herein after “Avcioglu”) in view of U.S. Patent Publication No. 2014/0228836 A1 to Amoah et al. (herein after “Amoah”) and U.S. Patent Publication No. 2016/0166310 A1 to Stewart et al. (herein after “Stewart”), further in view of U.S. Patent Publication No. 2008/0234674 A1 to McClurken et al. (herein after “McClurken”).
Regarding claim 3, Avcioglu/ Amoah/Stewart teaches the surgical assembly according to claim 1. 
However, Avcioglu in view of Amoah fails to teach the device wherein the controller comprises a timer for disabling the application of the second signal to the electrode a predefined time after receiving a sensing signal representative of a deactivation of the first signal.  
McClurken teaches an electrosurgical apparatus with a controller for providing controlled delivery of radiofrequency power to an electrosurgical hand-held device to treat tissue (¶Abstract). McClurken further teaches the device comprising a timer for disabling the application of the second signal to the electrode a predefined time after receiving a sensing signal representative of a deactivation of the first signal (¶ [0058]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of McClurken into the modified device of Avcioglu in view of Amoah, as McClurken teaches (¶[0058]) the benefit of a timer continuing the action which removes damaged tissue from the surgical site after the procedure has been completed so as to minimize undesirable effects. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0231682 A1 to Avcioglu (herein after “Avcioglu”) in view of U.S. Patent Publication No. 2014/0228836 A1 to Amoah et al. (herein after “Amoah”) and U.S. Patent Publication No. 2016/0166310 A1 to Stewart et al. (herein after “Stewart”) further in view of U.S. Patent Publication No. 2017/0333119 A1 to Truckai (herin after “Truckai”).
Regarding claim 18, Avcioglu/Amoah/Stewart teaches the surgical assembly according to claim 1. 
However, Avcioglu/Amoah/Stewart fails to teach the device wherein the electrode is offset from the shaft.  
Truckai teaches a tissue removing device containing a distal electrode disposed within a tubular housing member (¶Abstract). Truckai further teaches the electrode being offset from the shaft (Fig. 2; shaft 110 and electrode 145, ¶ [0038] discusses the area where the electrode is located as being offset from the shaft portion of the device).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Truckai into the modified device of Avcioglu in view of Amoah as Truckai teaches (¶ [0039], [0041], [0052]) the electrode being offset from the shaft as allowing for the device to be adapted to perform multiple functions, resect tissue to a greater depth in a region of an organ, and allow the device to be inserted into the tissue depth at a position perpendicular to the position of the affected tissue, allowing for a larger range of movement of the device.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0231682 A1 to Avcioglu (herein after “Avcioglu”) in view of U.S. Patent Publication No. 2014/0228836 A1 to Amoah et al. (herein after “Amoah”) and U.S. Patent Publication No. 2016/0166310 A1 to Stewart et al. (herein after “Stewart”) further in view of U.S. Patent Publication No. 2017/0014175 A1 to Takashino et al. (herein after “Takashino”).
Regarding claim 20, Avcioglu /Amoah/Stewart teaches the surgical assembly according to claim 1. However, fails to teach the device further comprising a heater for heating a region of the shaft disposed longitudinally between the electrode and the distal end of the shaft.  
Takashino teaches an electrosurgical treatment device for treating tissue through applying high frequency electric power (¶Abstract). Takashino further teaches the device comprising a heater (heating portion 40) for heating a region of a shaft (Fig. 1; shaft 3) disposed longitudinally between the electrode (Fig. 3; electrode 36) and the distal end of the shaft. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Takashino into the modified device of Avcioglu in view of Amoah, as Takashino teaches the benefit of having a heater disposed longitudinally between the electrode and the distalmost end of the device (¶ [0055]- [0056]) as allowing for more efficient cutting and coagulating procedures. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection.
Specifically, applicant’s arguments of the limitations that art not taught by the Avcioglu/Amoah reference are moot in view of the new rejections under Avcioglu in view of Amoah and Stewart. 
In response to the applicant’s argument to the previous rejection, further clarification is brought to the applicant’s argument that “the Office appears to associate the measuring electrodes 26a, 26b with both the electrode of the claims and the sensing arrangement of the claims”. The electrode of the claims and the sensing arrangement of the claims are two distinct elements of the prior art of Avcioglu, as discussed in both the prior rejection and the above rejection. The sensing arrangement of the claims are the measuring electrodes which are utilized to activate or deactivate the functional device (¶ Abstract), the functional device being, for example, a device for extracting smoke-gas (¶[0013]). These measuring electrodes function through a capacitive sensor measuring a capacity change (¶[0011]). The electrodes of the claims are distinct from this as being relevant to the treating of the tissue which generates the smoke-gas, which will then need extracted. This is discussed as the surgical device is connected to both a functional device, such as the device for extracting smoke-gas, and an energy based surgical instrument, for example an electrode surgical instrument, the surgical instrument being supplied with power by the surgical generator so that the surgical generator can be used to cut and/or coagulate tissue, using the energy based surgical instrument for treating tissue generates the smoke-gas which may be extracted by the functional device (¶[0013]). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
US 20120067212 A1
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/L.R.L./Examiner, Art Unit 3794